Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 8, 2011                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  141872 & (18)(19)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Brian K. Zahra,
            Plaintiff-Appellee,                                                                                        Justices


  v                                                                  SC: 141872
                                                                     COA: 298925
                                                                     Oakland CC: 2009-224531-FH
  FRANK PURIFY,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the August 12, 2010
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motions
  for appointment of counsel and to remand to the trial court are DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 8, 2011                       _________________________________________
         p0228                                                                  Clerk